DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐19 and 21 are pending.
Claim 20 is canceled.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 15 of U.S. Patent No. US10726567 (Application No. 15/970,838). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 1, 7 and 14 of the instant application are anticipated by the claimed limitations in claims 1, 6 and 15 of U.S. Patent No. US10726567. See the claim anticipation mapping below.

Instant application, claim(s) 1, 7 and 14
US10726567, claim(s) 1, 6 and 15
1
6
7
1
14
15




Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-3, 7-8, 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US2019/0228504) in view of Tran et al (US9369689).

Regarding claims 1, 7 and 14, Tong et al teaches a method comprising:
receiving LIDAR data and image data associated with an environment;
(Tong, Fig. 2, image data 110, depth data 120; Fig. 4, s410, s420)
determining a region of interest associated with an object in the environment;
(Tong, Fig. 1, “example image data 110 represents a scene with different features (i.e., a bed, a nightstand, a door, etc.)… Once captured, the image data 110 can be combined with depth data 120”, [0036]; sample Lidar data 120 maps are selected in association with features in the image)
	Tong dos not expressly disclose but Tran teaches:
generating scores for LIDAR points associated with the region of interest, wherein generating one of the scores for a corresponding one of the LIDAR points is based, at least in part, on a distance from a point within the region of interest to the corresponding one of the LIDAR points;
(Tran, Fig. 1, “The LIDAR 120 is a depth sensing technology that relies upon at least one laser and the detection of reflections from that at least one laser to generate depth maps for three-dimensional spaces”, c3:45-end; Fig. 6, blocks 630, 640, 645; “the sky has infinite depth relative to the LIDAR and camera rig…refine the shape of the sky region in an image by initializing the non-edge region as absolute background--meaning that the non-edge regions that are in absolute background are defined as background and will not have any depth calculation performed thereon because they are sky, effectively infinite depth. Depth calculations will be performed on the remaining regions”, c10:50-end, c11:1-25; the non-sky LIDAR points in the region of interests (non-sky region) have finite depths relative to the LIDAR device while the sky LIDAR points in the sky region have infinite depths (distances) relative to the LIDAR device; thus the sky LIDAR points also have infinite depths (distances) relative to any point in the non-sky region; The sky LIDAR points are excluded from further calculations (i.e., score = 0) since their depths relative to the LIDAR device or to any points in the non-sky region are infinite; only the non-sky LIDAR points are used for further calculation (score ≠ 0) since their depths relative to the LIDAR device or to any points in the non-sky region are finite)
determining, based at least in part on the scores, a weighted median of the LIDAR points; and
(Tran, Fig. 1, Fig. 6, blocks 630, 640, 645; “a weighted median filter may be applied to further refine the result near the boundary of the sky. If the pixel is classified as sky, then the depth of the pixel is set to infinity, thereby shortcutting any algorithmic calculations for those regions classified as sky. The exclusion of sky regions enables the remainder of the depth algorithm to function more quickly and, overall, to require lower computational resources per video frame”, c10:50-end, c11:1-25; the weighted median filter is applied to the LIDAR depth data for filtering out the sky-LIDAR points (i.e., score = 0) and to retain the non-sky LIDAR points (i.e., score ≠ 0))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Tran into the system or method of Tong in order to filter out less meaningful depth data (such as sky) and to focus on the meaningful depth data related to interested objects in an image using a weighted median filter. The combination of Tong and Tran also teaches other enhanced capabilities.
	The combination of Tong and Tran further teaches:
determining, based at least in part on the weighted median, a first depth estimate associated with a distance from a sensor to the object.
(Tong, Fig. 4; “at block 430, combining the image data and the sparse depth data into a combined data. The method can include, at block 440, generating a range image using the combined data”, [0048]; the sparse depth data may be the filtered depth data using a weighted median filter of Tran)

Regarding claim 2, the combination of Tong and Tran teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein generating the one of the scores comprises determining, by a machine-learned model, a probability distribution associated with a depth measurement associated with the LIDAR point.
(Tong, Fig. 3; “the one or more machine-learning systems can receive input in the form of (1) image data from training images (300-340), and (2) the corresponding sparse data for each of the training images (300-340). Based on this input, the one or more machine-learning systems can generate range images that reflect the scenes depicted in the inputted images (300-340). The generated range images can then be compared against actual depth data (350-390)”, “reduce a range/depth error between the generated range/depth data and the actual depth data”, [0043-0045]; the weighted median filter of Tran is in fact a statistical filter as commonly known)

Regarding claims 3, 8 and 15, the combination of Tong and Tran teaches its/their respective base claim(s).
The combination further teaches the method of claim 2, wherein determining the probability distribution by the machine-learned model comprises:
providing at least one of an object detection or a classification associated with the object detection as input to the machine-learned model; and
receiving, from the machine-learned model, the probability distribution.
(Tong, Fig. 3; “The machine-learning system that performs the functions of feature extraction and/or regression can be based on, for example, one or more artificial neural networks (ANNs)”, [0044]; feature extraction is a classification process; “Similar to the so-called "plasticity" of synaptic neurotransmitter connections that carry messages between biological neurons, the connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights that correspond to the strength or weakness of a given connection. The weights can be adjusted and tuned based on experience, making ANNs adaptive to inputs and capable of learning”, [0044], the self weight adjustment in an ANN represents the statistics of the Lidar depth data in terms of their importance to the features or feature classifications (e.g., Tran, sky or non-sky objects))

Regarding claim 21, the combination of Tong and Tran teaches its/their respective base claim(s).
The combination further teaches the apparatus of claim 7, wherein generating the one of the scores comprises determining that a projection of the LIDAR point is within the region of interest and determining the distance from the point within the region of interest to a projected point associated with the LIDAR point.
(Tran, Fig. 1, “The LIDAR 120 is a depth sensing technology that relies upon at least one laser and the detection of reflections from that at least one laser to generate depth maps for three-dimensional spaces”, c3:45-end; Fig. 6, blocks 630, 640, 645; “the sky has infinite depth relative to the LIDAR and camera rig…refine the shape of the sky region in an image by initializing the non-edge region as absolute background--meaning that the non-edge regions that are in absolute background are defined as background and will not have any depth calculation performed thereon because they are sky, effectively infinite depth. Depth calculations will be performed on the remaining regions”, c10:50-end, c11:1-25; the non-sky LIDAR points in the region of interests (non-sky region) have finite depths relative to the LIDAR device while the sky LIDAR points in the sky region have infinite depths (distances) relative to the LIDAR device; thus the sky LIDAR points also have infinite depths (distances) relative to any point in the non-sky region; The sky LIDAR points are excluded from further calculations (i.e., score = 0) since their depths relative to the LIDAR device or to any points in the non-sky region are infinite; only the non-sky LIDAR points are used for further calculation (score ≠ 0) since their depths relative to the LIDAR device or to any points in the non-sky region are finite; the depth of a non-sky LIDAR point relative to any point of an object in the non-sky region is a finite projection distance between the non-sky LIDAR point and a point of the object in the region of interest)

Claim(s) 4, 9-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US2019/0228504) in view of Tran et al (US9369689) and further in view of Jung et al (US2015/0015569).

Regarding claims 4, 9 and 16, the combination of Tong and Tran teaches its/their respective base claim(s).
The combination does not expressly disclose but Jung teaches the method of claim 2, further comprising:
determining, based at least in part on the probability distribution, a probability density associated with the depth measurement associated with the LIDAR point; and
determining, based at least in part on a distance between the LIDAR point projected into the image data and a center of the region of interest, a factor.
(Jung, Fig. 1; “103 of a black portion” contains hole pixel 111 and neighboring pixels 112-115, [0030-0031], which may be part of the cloud point pixels from a LIDAR laser beam (a monocular image); Figs. 2-5 show various depth distribution characteristic of a depth image (e.g., neighboring LIDAR pixels 112-115), “defined by a histogram or a probability distribution function”, [0033], for a given distance between a hole pixel and a neighboring pixel; “the weight may be calculated by using a difference in distance between a hole pixel and a neighboring pixel … A normalized depth distribution may be defined by a histogram or a probability distribution function. The value of a hole pixel may be determined from a depth weight distribution”, [0033]; e.g., the maximum weight 200 of depth weight distribution/histogram in Fig. 2 may be considered as a factor characterizing the distribution for a neighboring LIDAR pixel in a particular distance between a hole pixel and the neighboring pixel; this factor may be used to determine a score for determining the depth of hole pixel 111)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jung into the modified system or method of Tong and Tran in order to determine relevant depth data for generating a 3D image using a depth weighted distribution. The combination of Tong, Tran and Jung also teaches other enhanced capabilities.

Regarding claims 10 and 17, the combination of Tong and Tran teaches its/their respective base claim(s).
The combination of Tong, Tran and Jung teaches the apparatus of claim 7, wherein determining the first depth estimate comprises:
sorting the LIDAR points by distance; and
determining, based at least in part on the sorted LIDAR points and the scores, a weighted median as the first depth estimate, wherein weights associated with the weighted median are based at least in part on the scores.
(Jung, Figs. 3-4, sort depth data based on local depth histogram; the depth data may be the filtered depth data using a weighted median filter of Tran; see comments on claim 1)

Regarding claims 11 and 18, the combination of Tong and Tran teaches its/their respective base claim(s).
The combination of Tong, Tran and Jung teaches the apparatus of claim 7, wherein the operations further comprise:
identifying a subset of LIDAR points associated with distance values outside a range of depth values that are based at least in part on the first depth estimate;
sorting the subset of LIDAR points by distances associated with the subset of LIDAR points;
determining, based at least in part on scores associated with the subset and the sorting, a second weighted median; and
identifying, as a secondary depth estimate, a depth measurement associated with the second weighted median.
(Jung, Fig. 3, sort depth data based on local depth histogram; two groups of significant depth values 300 and 310 with high weights represent two local depth estimates for two separate objects; the depth data may be the filtered depth data using a weighted median filter of Tran; see comments on claim 1)

Regarding claims 12 and 19, the combination of Tong, Tran and Jung teaches its/their respective base claim(s).
The combination further teaches the apparatus of claim 11, wherein the operations further comprise identifying the secondary depth estimate as being associated with a second object in the environment.
(Jung, see comments on claim 11)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US2019/0228504) in view of Tran et al (US9369689) and further in view of Jung et al (US2015/0015569), Min et al (Depth Video Enhancement, 2011).

Regarding claim 5, the combination of Tong, Tran and Jung teaches its/their respective base claim(s).
The combination does not expressly disclose but Min teaches the method of claim 4, wherein generating the score associated with the LIDAR point is based at least in part on the factor and the probability density.
(Min, eq. 2; Gr is the Gaussian distribution function that defines a relax histogram H (eq. 1) at a pixel; Gr may be the depth weight distribution/histogram of Jung (Figs. 2-5) at a LIDAR pixel (112, …, or 115); Gr reads on “factor”; Gs is a special Gaussian distribution function which may describe the depth spatial statistical distribution of a LIDAR pixel; the product H_L = Gr*Gs may be the localized depth weight distribution/histogram at a location off the LIDAR pixel; H_L reads on “score”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Min into the modified system or method of Tong, Tran and Jung in order to statistically determine the depth of a pixel in a high density image using a LIDAR depth pixel which may be characterized by a spatial Gaussian distribution density function. The combination of Tong, Tran, Jung and Min also teaches other enhanced capabilities.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US2019/0228504) in view of Tran et al (US9369689) and further in view of Huang et al (US2019/0004535).

Regarding claims 6 and 13, the combination of Tong and Tran teaches its/their respective base claim(s).
The combination does not expressly disclose but Huang teaches the method of claim 1, further comprising controlling an autonomous vehicle based at least in part on the first depth estimate.
(Huang, Fig. 5, autonomous driving vehicle (ADV) 101; “configuration 501 includes low resolution LIDAR unit 502 with mono panorama cameras 506”, [0064]; “Planning and control data is generated by planning module 305 including information describing how vehicle 300 would move in a next moving cycle (e.g., next route/path segment)”, [0055], => trajectory; Fig. 10, “In block 1004, processing logic generates a second depth map by applying a convolutional neural network (CNN) model to the first image and the downsampled second image, the second depth map having a higher resolution than the first depth map such that the second depth map represents a second point cloud perceiving the driving environment surrounding the ADV”, [0090]; help guide driving an ADV using a high resolution depth map)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huang into the modified system or method of Tong and Tran in order to help guide driving an ADV using a high resolution depth map derived from combining a high resolution scene image and a low resolution LIDAR depth image. The combination of Tong, Tran and Huang also teaches other enhanced capabilities.


Response to Arguments
Applicant's arguments filed on 6/1/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, 7 and 14, Applicant, in pages 11-15 of the remarks, argues that the combination of the cited reference(s) fails to teach “generating scores for LIDAR points associated with the region of interest, wherein generating one of the scores for a corresponding one of the LIDAR points is based, at least in part, on a distance from a point within the region of interest to the corresponding one of the LIDAR points” as recited in claim 1. Claims 7 and 14 recite similar limitations.
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				7/15/2022